Citation Nr: 1131245	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic disability associated with exposure to herbicides.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to June 1971.  

This appeal arises from a February 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran has raised the issue of entitlement to service connection for hypertension.  See Veteran's appeal (VA Form 9), received in October 2007.  This issue has not been adjudicated by the agency of original jurisdiction, and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran does not have a chronic disability associated with exposure to herbicides, a left leg disability, or arthritis, that is related to his service.  


CONCLUSION OF LAW

A chronic disability associated with exposure to herbicides, a left leg disability, and arthritis, were not incurred in or aggravated by service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a chronic disability associated with exposure to herbicides, a left leg disability, and arthritis.  He asserts that during service in Vietnam, he sustained a puncture wound in his lower left leg from some bamboo. With regard to the claim for arthritis, he has not specifically claimed any joint, however, the medical evidence indicates that he has arthritis of the left ankle.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the competent and probative evidence relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. As none of these changes are relevant to the issue on appeal, no further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993). The Board further notes that a stay on claims based on exposure to Agent Orange was initially imposed after these changes, but that it has been lifted.  See Chairman's Memorandum, No. 01-10-37 (November 1, 2010).  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in May 1971, shows that his neck, spine, upper and lower extremities, feet, and skin, and his neurological system, were all clinically evaluated as normal.  In an associated "report of medical history," he denied a history of "swollen or painful joints," "arthritis or rheumatism," a "painful or 'trick' shoulder or elbow," a "'trick' or locked knee," and foot trouble.  The portion of the report titled "physician's summary," notes that he had eye and ear symptoms, with an "otherwise neg[ative] HX (history)."  

As for the post-service medical evidence, it consists of a private report dated in April 1979, a VA examination report, dated in September 1979, and a June 2006 statement from a private physician.

The April 1979 private report notes a history of eye problems, and that on examination, the Veteran's motor and sensory functions were intact.  There was no relevant diagnosis.   

The 1979 VA examination report does not contain any relevant complaints, findings or diagnoses; an examination of the skin did not indicate the presence of any scars or residuals of a puncture wound.  

A June 2006 report, from G.V.L., D.O., shows that he states that the Veteran served in Vietnam, that he had an injury to his left leg "probably from a bamboo puncture," that he was exposed to Agent Orange, and that he currently has "some generalized aches and pains, including rather significant degenerative changes, especially in the left ankle.  The patient's old puncture wound was to the left lower leg."  The physician concluded that the Veteran's left ankle arthritis "may well be connected to his previous military service.  In my opinion, these disabilities are probably the result of his military experience and should be covered under military disability."  

As an initial matter, the Veteran has asserted that the provisions of 38 U.S.C.A. § 1154(b) are for application.  Specifically, in his claim (VA Form 21-4138), received in May 2006, he stated, "While moving through the brush to locate a Vietnamese who was spying on our position, I suffered a puncture wound from the bamboo.  I still have scarring from the wound.  Because I was in the field when this happened, I believe that 38 U.S.C.A. § 1154(b) applies.  My wound was only briefly treated by the unit medic.  To the best of my knowledge, he did not write anything down."   

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

As an initial matter, the Veteran asserts that 38 U.S.C.A. § 1154(b) is applicable "Because I was in the field when this happened."  However, his description of the puncture wound to his left leg does not indicate that he was participating in combat at the time.  Under 1154(b), a veteran must have actually participated in combat with the enemy, and it does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 at 3.  The Veteran has not alleged, and there is no evidence that shows, that he "engaged in combat with the enemy," that is, that he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  Id. at 4.  

Furthermore, the Veteran's military occupation specialty is listed as field wireman on his discharge.  His personnel file (DA Form 20) indicates that he served in Vietnam between December 1969 and November 1970 (his discharge lists slightly different dates), and that while in Vietnam his principal duties were cannoneer, and field wireman.  He served with an artillery unit.  He is shown to have received awards that include the Vietnam Service Medal with two bronze service stars, and the Republic of Vietnam Campaign Medal with "60" device.  Therefore, he is not shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21-1, Part VI, para. 11.38(b)(1).  There is no other evidence sufficient to show participation in combat.  

Based on the foregoing, the Board finds that the evidence in favor of a claim of a finding of participation in combat that resulted in the currently claimed disabilities is of less weight than the evidence against the such a finding.  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a finding of participation in combat, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

The Board finds that the claims must be denied.  The Board first notes that Dr. G.V.L.'s June 2006 statement asserts that the Veteran has "generalized aches and pains, including rather significant degenerative changes, especially in the left ankle."  It does not specifically identify arthritis of any joint other than the left ankle, nor is there any indication that arthritis of any joint has ever been established by X-ray findings.  See generally 38 C.F.R. § 4.71a, DC 5003 (2010).  To the extent that the Veteran has "generalized aches and pains," VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Given the foregoing, arthritis of any joint other than the left ankle is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Furthermore, Dr. G.V.L.'s statement notes a history of an old puncture wound, but it does not state that the Veteran has any current left leg pathology due to such a history.  Therefore, apart from left ankle arthritis, a left lower extremity disorder is not shown.  Id.  Notably, the Veteran's May 1971 separation examination is negative for any pathology of the left leg including any identifying body marks, scars, or tattoos; and a September 1979 VA examination is significant for a negative skin examination.  

With regard to the possibility of service connection on a direct or presumptive basis (i.e., that does not involve exposure to Agent Orange) under 38 C.F.R. § 3.303(a), the Veteran's service treatment reports do not show any relevant treatment, and the Veteran's May 1971 separation examination report does not note any relevant complaints, findings, or diagnoses.  In the associated "report of medical history," he did not report any relevant symptoms.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the earliest medical evidence of any of the claimed disabilities is dated no earlier than June 2006.  This is about 35 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Notwithstanding the June 2006 report from Dr. G.V.L. (discussed supra), which is afforded no probative value, there is no competent and credible evidence to show that any of the claimed conditions are related to the Veteran's active duty.  There is no competent evidence to show that arthritis was manifest to a compensable degree within one year of separation of service.  Therefore, service connection for arthritis is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

With regard to the claim based on exposure to Agent Orange, the Veteran has not specified any particular disease process.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include any of his demonstrated conditions as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The lengthy time between service in Vietnam and the current problems at issue clearly indicates no connection, beyond the fact that such disorders have not been found to be connected with exposure to herbicides. 

In reaching this decision, the Board has considered the June 2006 statement from Dr. G.V.L.  However, this statement is not shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  It does not provide any discussion of the reasons for, or a rationale for, linking the Veteran's left ankle arthritis to his service, or to exposure to Agent Orange, such as citation to clinical studies or other evidence.  Dr. G.L.V. concludes that the Veteran's left ankle arthritis "may well be" connected to his service, but he later asserts that it is "probably" the result of his military experience.  He gives no basis for the change in certainty, nor does his discuss the Veteran's relevant post-service history, or the process by which a puncture wound resulted in left ankle arthritis. 
It contains bare conclusions which are afforded no probative value.  Neives- Rodriguez; Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Therefore, this evidence does not warrant a grant of any of the claims.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issues on appeal are based on the contentions that residuals of Agent Orange, arthritis, and a left leg disability, were caused by service that ended in 1971, about 40 years ago.  The Veteran has stated that he sustained a left leg puncture wound during service.  His statements are competent evidence to show that he experienced left leg symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is insufficiently probative to warrant a grant of any of the claims.  Although the Veteran has asserted that he had left leg symptoms during service, laypersons do not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a current left leg disorder, or to state whether this condition was caused by the Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, there is no competent evidence to show that the Veteran has residuals of a left leg injury.  Furthermore, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of themselves, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records do not show any relevant treatment, the post-service medical records do not show any relevant treatment prior to 2006, and the medical evidence has been discussed.  There is no competent and probative evidence to show that the Veteran has any of the claimed disorder that are related to his service, and no competent evidence to show that he has a disorder that warrants presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

In summary, the evidence does not show that the Veteran has residuals of Agent Orange, arthritis, or a left leg disability, that are related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June and November of 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2010), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has also obtained the Veteran's service treatment reports, his VA and non-VA medical records.  In this regard, the Veteran's representative has argued that a remand is warranted to afford the Veteran an Agent Orange Protocol examination, and an examination by an orthopedist, and to obtain the Veteran's unit records from Vietnam.  

The Veteran has not been afforded an examination and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the service treatment reports do not show any relevant treatment.  There is no competent evidence to show that the Veteran has any of the claimed conditions due to his service, or a disorder for which service connection may be granted on a presumptive basis due to exposure to Agent Orange.  The Veteran is not shown to have residuals of exposure to Agent Orange, or a left leg disability other than left ankle arthritis, and the earliest evidence of left ankle arthritis is dated in 2006, which is about 35 years after separation from service.  There is no competent evidence to show that any of the claimed conditions are related to the Veteran's service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, to the extent that it is argued that a remand is required to obtain the Veteran's unit's records (i.e., morning reports) in order to verify his left leg wound, the Veteran has stated that his wound was "only briefly treated by the unit medic," and that, "To the best of my knowledge, he did not write anything down."  See Veteran's notice of disagreement, received in April 2007.  Therefore, there is no basis for further development.  See Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the "duty to assist is not unlimited" and that "the duty to develop pertinent facts applies to 'all relevant facts.'") (citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced
by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


